DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ZHAO et al., one of the closest prior art of record, fails to teach a tire comprising a tread formed of a tread rubber composition, the tread rubber composition satisfying relationship (1) as claimed. 

ZHAO teaches silica reinforced rubber composition used for a truck tire tread [0001]. The rubber composition comprises blending (A) conjugated diene-based elastomers comprising of natural rubber and cis 1,4-polybutadiene rubber, reinforcing filler including precipitated silica, and silica coupler [0011-0020]. The coupling agent includes bis-(3-triethoxysilylpropyl)polysulfide  ([0070]; Table 1). The vulcanization of the rubber composition is conducted in the presence of a sulfur-vulcanizing agent. Examples of sulfur-vulcanizing agents include elemental sulfur (free sulfur) or sulfur donating vulcanizing agents, for example, an amine disulfide, polymeric polysulfide or sulfur olefin adducts [0051]. In Table 3, Control G has a 100% ring modulus (MPa) of 2, 300% ring modulus (MPa) of 9, and an Elongation at break (%) of 610 ([0087]; Table 3). When calculated. Control G has an EB/M300 of 67.78. Control G which does not satisfy the claim limitations of the present invention. Therefore, ZHAO fails to disclose or render obvious the present invention.

SEGATTA et al., one of the closest prior art of record, fails to teach a tire comprising a tread formed of a tread rubber composition, the tread rubber composition satisfying relationship (2) as claimed.

SEGATTA teaches a sulfur cured rubber composition suited for the tread of a pneumatic tire. The sulfur cured rubber composition is composed of (b) 5 to 85 parts by weight of a silica filler, (c) 0.5 to 8.5 parts by weight of a silica coupling agent, and (d) 95 to 5 parts by weight of a rubber selected from the group consisting of medium vinyl polybutadiene, styrene-butadiene rubber, cis-polybutadiene, styrene-isoprene-butadiene rubber, acrylonitrile butadiene rubber and mixtures thereof (Col. 1, lines 45 to Col. 2, lines 1-8) (which satisfies diene rubber as claimed). The coupling agents includes a bifunctional sulfur containing organosilane such as bis-(3-triethoxysilylpropyle)tetrasulfide, bis-(3-trimethoxysilylpropyl)tetrasulfide and bis(3-triethoxysilylpropyl)tetrasulfide grafted silica (Col. 3, lines 60-68). In Table II compound D has an Elongation at Break % of 599, 100% Modulus, MPa at 1.96, and 300% Modulus, MPa at 7.44 (Col. 6, lines 25-51). When calculated,  compound D has an EB/M300 of 80.5. Compound D does not satisfy the claim limitations of the present invention. Therefore, SEGATTA fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763